DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 07/11/2022. Claims 1, 11, and 20 have been amended. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019122260 A1 (hereinafter referred to as “Caros”) in view of US 20200367773 A1 (hereinafter referred to as “Wang”) and US 20180235468 A1 (hereinafter referred to as “Khachaturian”).
Regarding claims 1, 11, and 20, Caros, an optical blood pressure measurement method and system, teaches a computing device, computer readable medium, and method (2; abstract; page 6) comprising:
a light source (light source 12; page 6);
a camera (camera; 10; page 6);
a processor (microprocessor; page 6-7); and
a memory storing computer code instructions, the computer code instructions when executed by the processor cause the computing device (has memory; page 6-7) to:
cause the light source to emit incident light to penetrate a body part of a subject, the body part of the subject placed against a camera (teaches a user pressing their finger against the camera of a smart phone; pages 2, 3, 6, and 9);
cause the camera to acquire a sequence of images representing transdermal optical data of a subject (teaches capturing sequence of images; abstract, page 3);
generate a sequence of color frames corresponding to the sequence of images (pages 9-11); 
generate a corresponding color intensity value (pages 9-11); and 
generate, using color intensity values corresponding to the sequence of color frames, a photoplethysmographic (PPG) signal of the subject to determine a blood pressure value of the subject (acquires pulsatile signals (PPG) from the captured images that is used to measure blood pressure; page 3), but Caros does not teach 
generate a sequence of downsampled color frames corresponding to the sequence of images by downsampling a respective color frame for each image of the sequence of images;
identify in each downsampled color frame of the sequence of downsampled color frames, a respective image block representing a central image region of the downsampled color frame and having a first size smaller than a second size of the downsampled color frame; and
generate, for each downsampled color frame of the sequence of downsampled color frames, a corresponding color intensity value based on the respective image block representing a central image region of the downsampled color frame.
However, Wang, a PPG imaging device, teaches generating, by the computing device, a sequence of downsampled color frames corresponding to the sequence of images by downsampling a respective color frame for each image of the sequence of images (paragraph [0084]); 
generating, by the computing device, for each downsampled color frame of the sequence of downsampled color frames, a corresponding color intensity value based on the respective image block representing a central image region of the downsampled color frame (paragraph [0084]); and 
generating, by the computing device, using color intensity values corresponding to the sequence of downsampled color frames, a photoplethysmographic (PPG) signal of the subject to determine a blood pressure value of the subject (generates a PPG signal; paragraph [0066],[0084], [0093]-[0095]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Caros, to downsample acquired images, as taught by Wang, because doing so reduces both quantization noise and computational complexity (paragraph [0104]; as taught by Caros).
Further, Khacaturian, an imaging device capable of generating a PPG signal, teaches identifying, by a computing device, a respective image block representing a central image region of the downsampled color frame and having a first size smaller than a second size of the downsampled color frame (crops out the boarder of an acquired image (thus identifying a central region of the image); paragraphs [0529]-[0530]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downsampled color frame images of Wang, to identify a central image region, as taught by Khacaturian, because doing so helps to reduce processing time of a plurality of images (paragraphs [0529]-[0530]; as taught by Khacaturian).
Regarding claims 2 and 12, Caros, in view of Wang and Khacaturian, teaches determining, by the computing device, a blood pressure value of the subject using the PPG signal (measures blood pressure; page 3; as taught by Caros).
Regarding claim 3, Caros, in view of Wang and Khacaturian, teaches wherein determining the blood pressure value of the subject includes using an optical blood pressure monitoring (OBPM) algorithm (page 12; as taught by Caros).
Regarding claims 4 and 14, Caros, in view of Wang and Khacaturian, teaches wherein the respective color frame is a green color frame or a red color frame (pages 9-11; as taught by Caros).
Regarding claim 5 and 15, Caros, in view of Wang and Khacaturian, teaches wherein each downsampled color frame has an n by n size and the respective image block representing the central image region of the downsampled color frame has an m by m size where n and m are integers and m is smaller than n (paragraphs [0529]-[0530]; as taught by Khacaturian).
Regarding claims 6 and 16, Caros, in view of Wang and Khacaturian, does not explicitly teach wherein n is equal to 5 and m is equal to 3.
However, without a showing of criticality, it would be within the skill level of one of ordinary skill in the art before the effective filing date of the claimed invention to have where n is equal to 5 and m is equal to 3, as doing so merely optimizes the image size for PPG signal extraction.
Regarding claim 13, Caros, in view of Wang and Khacaturian, teaches further comprising a smartphone, tablet, or laptop (teaches the use of a smartphone; pages 2, 3; as taught by Caros).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caros, in view of Wang and Khacaturian, as applied to claims 1 and 11 above, and further in view of US 20160235312 A1 (hereinafter referred to as “Jeanne”).
Regarding claims 7 and 17, Caros, in view of Wang and Khacaturian, teaches acquiring downsampled color frames images, but does not explicitly teach wherein the PPG signal is a color intensity signal representing average color intensity values of image blocks of the sequence of downsampled color frames.
However, Jeanne, an imaging PPG device, teaches wherein the PPG signal is a color intensity signal representing average color intensity values (paragraph [0022]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Caros, in view of Wang and Khacaturian, to have the signal represent an average intensity, as taught by Jeanne, because doing so eliminates outlier data and helps to reduce noise.

Claims 8, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caros, in view of Wang and Khacaturian, as applied to claims 1 and 11 above, and further in view of US 20110077531 A1 (hereinafter referred to as “Watson”).
Regarding claims 8, 9, and 18, Caros, in view of Wang and Khacaturian, does not explicitly teach further comprising to: filter the PPG signal using a high-pass filter; and determine the blood pressure measurement of the subject using a high-pass filtered version of the PPG signal, wherein the high-pass filter has a cut-off frequency between 0.4 Hz and 4 Hz.
However, Watson, a PPG device that can be used to compute blood pressure (abstract), teaches further comprising to: filter the PPG signal using a high-pass filter (paragraph [0063]); and determine the blood pressure measurement of the subject using a high-pass filtered version of the PPG signal (abstract; paragraphs [0020], [0084]), wherein the high-pass filter has a cut-off frequency between 0.4 Hz and 4 Hz (paragraph [0063]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Caros, in view of Wang and Khacaturian, to use a high pass filter on the PPG signal, as taught by Watson, because doing so eliminates unwanted noise.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caros, in view of Wang and Khacaturian, as applied to claims 1 and 11 above, and further in view of US 20140330134 A1 (hereinafter referred to as “Chon”).
Regarding claims 10 and 19, Caros, in view of Wang and Khacaturian, does not explicitly teach determining a measurement of a pulse of the subject using the PPG signal. 
However, Chon teaches determining a measurement of a pulse of the subject using the PPG signal (measures heart rate; paragraph [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Caros, in view of Wang and Khacaturian, as taught by Chon, because doing so provides the ability to measure for additional health parameters that provides further assessment of a user’s health. 


Response to Arguments
Applicant’s arguments, filed 07/11/2022, with respect to the rejection(s) of claim(s) 1, 11, and 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made by Caros, in view of Wang and Khacaturian.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792